In a proceeding to vacate, cancel and set aside a subpoena duces tecum served by the New York City Department of Consumer Affairs upon Exxon Corporation, the New York City. Department of Consumer Affairs appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Rader, J.), dated February 28, 1983, as granted the application.
*718Order reversed, insofar as appealed from, on the law, with costs, and application dismissed.
Petitioner has no proprietary interest in the subpoenaed documents and, therefore, does not have standing to challenge a subpoena served on a third party (see, 38-14 Realty Corp. v New York City Dept, of Consumer Affairs, 103 AD2d 804). Lazer, J. P., Bracken, Rubin and Fiber, JJ., concur.